Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communication filed on 9/24/2021.
Claims 1,3-10,12-20 are subject to examination.
This amendment and applicant’s arguments have been fully considered and entered by the Examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 7-8, 10, 12-13, 16-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) in view of Chen et al. U.S. Patent Publication # 2018/0220314 (hereinafter Chen) further in view of Anderson et al. U.S. Patent Publication# 2018/0152467 (hereinafter Anderson)
	With respect to claim 1, Wright teaches a method comprising: 
	-obtaining, by a network assurance service that monitors a plurality of network (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor data and or network events/behaviors from one or more IoT sensors)(Paragraph 21); wherein the characteristic data comprises: a) entity-related data of the network entities (i.e. sensor data as well as packet counts, byte counts, connection counts, connection outcomes, packets sent/received, packet 
	-assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);
	-generating, by the network assurance service and for each of the entity clusters, a training dataset (i.e. prototype vector/evidence vector) using the characteristic data for the network entities assigned to that cluster (i.e. using evidence vector comparing to one or more prototype vector and prototype vector is generated using numerical features that represents one or more objects or previous events or behaviors)(Paragraph 16-17); and
	-using, by the network assurance service and for each of the entity clusters, the training dataset for an entity cluster to train a machine learning-based model that models the behavior of that entity cluster (i.e. using training an analytics model to identify network behavior or comparing the distance and angle between the evidence vector and centroid of the closest directional cluster using machine learning that produces 2 dimensional mappings of the data set) (Paragraph 22, 25, 37-39)
	Wright does not teach data indicative of high level statistics of key performance indicators (KPIs) of the network entities, the network entities comprising one or more of: wireless points, network switches, network routers or wireless access point controllers; wherein the entity clusters are associated 
	Chen teaches wherein the characteristic data comprises a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. samples of KPIs from particular access point client counts, session length traffic etc.) (Paragraph 64)  the network entities comprising one or more of wireless access points, network switches, network routers or wireless access point controllers, (Paragraph 38, 64), and  (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. RSSI, a throughput, and/or packet error rate associated with communication by access points, SNR ratio) (Paragraph 42, 45) wherein the entity clusters are associated with a network entity type of the network entity types (i.e. access point clustering are associate with spatial context of the target access-point KPI)(Paragraph 95, 97, 98, 99), causing based on the trained machine learning model, a remediation action to be taken (i.e. performing remedial action) (Paragraph 8, 13, 47-48, 53-54, 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in Wright’s teaching to come up with having entity related data indicative of high level statistics of key performance indicators of the network entities and characteristic data indicative of network entity type of the network entities and taking remediation action.  The motivation for doing so would be to detect anomalous values of key performance indicators to efficiently provide a high probability of detection and a low probability of a false alarm (paragraph 62)
	Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not explicitly teach different networks, the one or more of network switches, network routers or wireless access point controllers and generating synthetic data.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Anderson’s teaching in Wright and Chen’s teaching to come up with having network entities comprising wireless access points and network routers and switches and generating training data set using synthetic data.  The motivation for doing so would be so the classifier process may be better suited to classify the traffic flows present in the targeted environments to which classifier process is to be deployed (Paragraph 60)

	With respect to claim 4, Wright, Chen and Anderson teaches the method of claim 1, but Chen further teaches wherein the characteristic data regarding the network entities comprises: network deployment data regarding the network in which the entity is deployed (i.e. characteristics of the deployed environment, network infrastructures, dynamics of the network usage and how the target access points and access points that are deployed in the geographic vicinity of the target access point) (Paragraph 78, 99)
	With respect to claim 7, Wright, Chen and Anderson teaches the method of claim 1, but Wright further teaches wherein assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities comprises: computing a distance matrix between the entities, based on a temporal-based distance measure between time series of the characteristic data (i.e. 10*4 matrix of expected behaviors with 10 degrees of freedom)(Paragraph 38-39); and using the distance matrix to apply hierarchical clustering to the entities, to group the time series into a predefined number of entity clusters (i.e. determining angle and/or the distance between the evidence vector and the centroid of the closest directional cluster and/or previously generated probability of the closest directional cluster) (Paragraph 38).
	With respect to claim 8, Wright, Chen and Anderson teaches the method of claim 1, but Wright further teaches  wherein assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities comprises: periodically re-clustering the network entities (i.e. specific time periods for directional cluster mapping) (Paragraph 31)

	-obtain, from a plurality of monitored networks (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor data and or network events/behaviors from one or more IoT sensors)(Paragraph 21), wherein the characteristic data comprises: a) entity-related data of the network entities (i.e. sensor data as well as packet counts, byte counts, connection counts, connection outcomes, packets sent/received, packet lengths etc.) (Paragraph 31) (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. client data which can be device names, device addresses etc. as well as network observational dataset  which comprise network transmission communications such as IP address by port by IP address triplets may comprise sender/receiver device information and set of event characteristics) (Paragraph 24, 37)
	-assign the network entities to the entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities  (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);
	-generate and for each of the entity clusters,  a training dataset (i.e. prototype vector/evidence vector) using the characteristic data for the network entities assigned to that cluster (i.e. using evidence vector comparing to one or more prototype vector and prototype vector is generated using numerical features that represents one or more objects or previous events or behaviors)(Paragraph 16-17); and

Wright does not teach data indicative of high level statistics of key performance indicators (KPIs) of the network entities, the network entities comprising one or more of: wireless points, network switches, network routers or wireless access point controllers; wherein the entity clusters are associated with a network entity type of the network entity types; causing based on the trained machine learning-based model, a remediation action to be taken.
	Chen teaches wherein the characteristic data comprises a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. samples of KPIs from particular access point client counts, session length traffic etc.) (Paragraph 64)  the network entities comprising one or more of wireless access points, network switches, network routers or wireless access point controllers, (Paragraph 38, 64), and  (b) client related data regarding clients connected to the network entities, the client-related data including types of the clients, types of application used by the clients or physical layer characteristics of the clients (i.e. RSSI, a throughput, and/or packet error rate associated with communication by access points, SNR ratio) (Paragraph 42, 45) wherein the entity clusters are associated with a network entity type of the network entity types (i.e. access point clustering are associate with spatial context of the target access-point KPI)(Paragraph 95, 97, 98, 99), causing based on the trained machine learning model, a remediation action to be taken (i.e. performing remedial action) (Paragraph 8, 13, 47-48, 53-54, 76).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in Wright’s teaching to come up with having entity related data indicative of high level statistics of key performance indicators of 
Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not explicitly teach different networks, the one or more of network switches, network routers or wireless access point controllers and generating synthetic data.
	Anderson teaches obtain, from a plurality of monitored different networks (i.e. different networks wherein PE routers, CE routers, nodes/devices servers are on different networks.  Anderson provides different Site Type which are connected to network which may be local network, VPN or private network) (Paragraph 11-26) characteristic data (i.e. traffic data) regarding network entities deployed in the plurality of monitored different networks (Paragraph 30), wherein the characteristic data comprises: a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. number of statistics or metrics regarding traffic flows)(Paragraph 31, 33, 39) network entities comprising wireless access points (Fig. 1 element “customer edge router”) (Paragraph 15) and one or more of network switches, network routers (Fig. 1 element “provider edge router”) or wireless access point controllers (Paragraph 13, 15, 21) and b) client-related data (i.e. traffic/flow packets sent from node 10) regarding clients (i.e. node/devices Fig. 1 element 10-20) connected to the network entities (i.e. router)(Paragraph 37-38), the client related data including types of clients, types or application used by the clients (i.e. packets were sent by a web browser of node, packets were sent by video conferencing application etc.) (Paragraph 38) or physical layer characteristics of the clients; and generating a training dataset (i.e. training dataset generated by devices) using the characteristic data and synthetic data for the network entities assigned to that cluster  (i.e. constructing a training dataset that comprises features from 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Anderson’s teaching in Wright and Chen’s teaching to come up with having network entities comprising wireless access points and network routers and switches and generating training data set using synthetic data.  The motivation for doing so would be so the classifier process may be better suited to classify the traffic flows present in the targeted environments to which classifier process is to be deployed (Paragraph 60)
	With respect to claims 12-13, 16-17 respectively, teaches same limitation as claims 3-4, 7-8, respectively, therefore rejected under same basis.	With respect to claim 19 respectively, teaches same limitation as claim 1 respectively, therefore rejected under same basis.
Claims 5, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright)  in view Chen further in view of Anderson in further view of Pham et al. U.S. Patent Publication # 2018/0083898 (hereinafter Pham) 
With respect to claim 5, Wright, Chen and Anderson teaches the method of claim 1, but Anderson further teaches wherein generating, by the network assurance service and for each of the entity clusters, a training dataset using the characteristic data for the network entities assigned to that cluster  (Paragraph 58-61)  but does not teach comprises: training a generative adversarial network (GAN) using the characteristic data for the networking entities assigned to the cluster, wherein the GAN generates the synthetic characteristic data.  Pham teaches training a generative adversarial network (GAN) using the characteristic data for the networking entities assigned to the cluster, wherein the GAN generates the synthetic characteristic data (Paragraph 250).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Pham’s teaching in Wright, 
With respect to claims 14 and 20, teaches same limitation as claim 5, therefore rejected under same basis.
Claims 6, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) further in view Chen further in view of Anderson in further view of Rao et al. U.S. Patent Publication # 2014/0033242 (hereinafter Rao) 
	With respect to claim 6, Wright, Chen and Anderson teaches the method of claim 1, but Wright further teaches  wherein generating, by the network assurance service and for each of the entity clusters, a training dataset using the characteristic data for the network entities assigned to that cluster (Paragraph 16-17) but does not teach comprises: sampling from the characteristic data for the network entities using a Markov Chain Monte Carlo (MCM)-based approach.  Rao teaches sampling from the characteristic data for the network entities using a Markov Chain Monte Carlo (MCM)-based approach (Paragraph 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Rao’s teaching in Wright, Chen and Anderson’s teaching to come up with sampling from the characteristic data suing MCM based approach.  The motivation for doing so would be because these algorithms include traditional batch mode learning method which are also adapted to data stream processing (Paragraph 23)
With respect to claim 15 respectively, teaches same limitation as claim 6 respectively, therefore rejected under same basis.
s  9, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright et al. U.S. Patent Publication # 2017/0149813 (hereinafter Wright) further in view Chen further in view of Anderson and in further view of Roy et al. U.S. Patent # 9,426,036 (hereinafter Roy) 
With respect to claim 9, Wright, Chen and Anderson teaches the method of claim 1, but Wright further teaches wherein assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (Paragraph 15-16) but does not teach  comprises: using an Akaike Information Criterion (AIC) or Bayesian Information Criterion (BIC) to control the number of clusters.  Roy teaches using an Akaike Information Criterion (AIC) or Bayesian Information Criterion (BIC) to control the number of clusters (column 11 lines 5-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to implement Roy’s teaching in Wright, Chen and Anderson’s teaching to come up with using AIC or BIC to control the number of clusters.  The motivation for doing so would be determine respect weights for individual one of the network traffic models.  
With respect to claim 18 respectively, teaches same limitation as claim 9 respectively, therefore rejected under same basis.
Response to Arguments
A) Applicant’s arguments with respect to Wright, Chen and Andereson references for amended claim limitation of “obtaining, by a network assurance services that monitors a plurality of different networks, characteristic data regarding network entities deployed in the plurality of networks,” for claims 1, 10, 19 have been considered but deemed non-persuasive.  
Examiner would like to explain that in Paragraph in Paragraphs 21, 24, 31, 37, Wright teaches obtaining, by a network assurance service that monitors a plurality of network (i.e. server device have access to one or more sensor components and server device receives sensor data)(Paragraph 21), characteristic data regarding network entities deployed in the plurality of networks (i.e. receiving sensor 
	In Paragraph 15-16, Wright teaches assigning, by the network assurance service, the network entities to entity clusters by applying a clustering mechanism to the characteristic data regarding the network entities (i.e. cluster may represent a grouping of related observations and/or grouping of expected characteristics and behaviors, and divided into plurality of cluster categories and creating cluster maps) (Paragraph 15-16);
	In Paragraph 16-17, Wright teaches generating, by the network assurance service and for each of the entity clusters, a training dataset (i.e. prototype vector/evidence vector) using the characteristic data for the network entities assigned to that cluster (i.e. using evidence vector comparing to one or more prototype vector and prototype vector is generated using numerical features that represents one or more objects or previous events or behaviors)(Paragraph 16-17); and
	In Paragraphs 22, 25, 37-39, Wright teaches using, by the network assurance service and for each of the entity clusters, the training dataset for an entity cluster to train a machine learning-based model that models the behavior of that entity cluster (i.e. using training an analytics model to identify network behavior or comparing the distance and angle between the evidence vector and centroid of the closest 
	Chen teaches entities comprising wireless access points (as shown above) but Wright and Chen both  does not explicitly teach different networks, the one or more of network switches, network routers or wireless access point controllers and generating synthetic data.
	Anderson teaches obtaining, by a network assurance service that monitors a plurality of different networks (i.e. different networks wherein PE routers, CE routers, nodes/devices servers are on different networks.  Anderson provides different Site Type which are connected to network which may be local network, VPN or private network) (Paragraph 11-26) characteristic data (i.e. traffic data) regarding network entities deployed in the plurality of different networks (Paragraph 30), wherein the characteristic data comprises: a) entity-related data indicative of high level statistics of key performance indicators (KPIs) of the network entities (i.e. number of statistics or metrics regarding traffic flows)(Paragraph 31, 33, 39)  network entities comprising wireless access points (Fig. 1 element “customer edge router”) (Paragraph 15) and one or more of network switches, network routers (Fig. 1 element “provider edge router”) or wireless access point controllers (Paragraph 13, 15, 21) and b) client-related data (i.e. traffic/flow packets sent from node 10) regarding clients (i.e. node/devices Fig. 1 element 10-20) connected to the network entities (i.e. router)(Paragraph 37-38), the client related data including types of clients, types or application used by the clients (i.e. packets were sent by a web browser of node, packets were sent by video conferencing application etc.) (Paragraph 38) or physical layer characteristics of the clients; and generating a training dataset (i.e. training dataset generated by devices) using the characteristic data and synthetic data for the network entities assigned to that cluster  (i.e. constructing a training dataset that comprises features from the generated synthetic traffic data, their corresponding labels and may also include features/characteristics from the actually observed traffic)(Paragraph 58-60)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	A).  Kaullur Palli Kumar et al. U.S. Patent Publication # 2019/0147333 teaches generating synthetic data objects using a semi-supervised generative adversarial network using a set of training objects which are obtained from training data set.
B). Parkvall et al. U.S. Patent # 10,938,497 which teaches instant uplink access KPI key performance indicators for L1 Layer 1, L2 Layer 2 and L3 Layer 3.  
	C).  Drevo et al. U.S. Patent Publication # 2016/0132787 which teaches optimization technique to select between multiple machine learning approaches for a given dataset and using the dataset to transfer knowledge of how one model has previously work over to a new problem.
	
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809.  The examiner can normally be reached on M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal D Divecha can be reached on 571-272-5863.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453